Decree and order entered November 29, 1939, intermediate decree entered October 24, 1934, decrees entered March 20, 1940, decree entered April 11, 1940, and final decree entered April 26, 1940, unanimously affirmed. Order entered April 13, 1940, granting allowances for legal services and expenses unanimously modified by reducing the allowance to the attorneys for the corporate trustees to the sum of $45,000, and, as so modified, affirmed, with costs to the appellants Catherine W. Palmer, Richard S. Wechsler, Virginia W. Fields and Stella Wechsler. No opinion. Settle orders on notice. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ. [171 Misc. 738; 173 id. 802.]